Citation Nr: 0527873	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than May 17, 2005, 
for a total disability rating for compensation based on 
individual unemployability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 



INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of a Department of 
Veterans Affairs (VA) agency of original jurisdiction (AOJ). 

The appeal is REMANDED to an agency of original jurisdiction 
via the Appeals Management Center, in Washington, DC.  


REMAND

In November 2004, the Board remanded to an AOJ the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) for further 
procedural and evidentiary development. 

After the requested development, the AOJ granted the TDIU 
claim and assigned an effective date of May 17, 2005.  After 
the AOJ notified the veteran and his representative, Disabled 
American Veterans (DAV) of the favorable rating decision, DAV 
filed a notice of disagreement with the assigned effective 
date. 

Since the AOJ has not had the opportunity to respond to the 
notice of disagreement and as due process requires such a 
response in the form of a statement of the case issued by the 
AOJ, Manlincon v. West, 12 Vet. App. 238 (1999), the case is 
REMANDED for the following:

1. Issue VCAA notice on the effective 
date claim. 

2. Issue a statement of the case on the 
effective date claim, and notify the 
veteran that in order to perfect an 
appeal of the claim, he must timely 
submit a substantive appeal.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


